Citation Nr: 0942573	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1962 to December 
1963.  The Veteran died in January 2006.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The appellant's disagreement with the denial 
of service connection for the Veteran's cause of death and 
entitlement to DIC under 38 C.F.R. § 1318 led to this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to adjudication of this appeal upon the merits 
additional development is required.  See 38 C.F.R. § 19.9.

At the time of the Veteran's death, service connection was in 
effect for a psychiatric disability, diagnosed as dysthymia 
and rated as 100 percent disabling.  The 100 percent rating 
was established as of September 1996.  The certificate of 
death lists the immediate cause of death as carcinoma of lung 
(lung cancer).  No other causes of death are listed.  The 
appellant asserts that the service-connected psychiatric 
disability caused the Veteran to smoke tobacco and drink 
alcohol and that these habits led to the development of the 
lung cancer.  Although records of file document tobacco use 
and alcohol consumption, there are no medical opinions of 
record regarding the contended link between the service-
connected psychiatric disability and tobacco use and/or 
alcohol consumption, and between tobacco use and/or alcohol 
consumption and the death-causing lung cancer.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310 was enacted for the purpose 
of implementing the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice- 
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006). The amendment essentially codifies 
Allen and adds language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.  

The potentially applicable law and regulations also provide 
that compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  The law has consistently 
precluded direct service connection for alcohol and drug 
abuse.  The United States Court of Appeals for the Federal 
Circuit (the Federal Circuit), however, has held that there 
can be service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F. 3d at 1381.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  See 38 C.F.R. 
§ 3.301(c)(3).

Also, for claims filed after June 9, 1998, such as the 
appellant's claim, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the Veteran's use of tobacco 
products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  VA's General Counsel has held that the legal bar to 
service connection for a disability attributable to tobacco 
use does not bar a finding of secondary service connection 
for a disability related to the Veteran's use of tobacco 
products after the Veteran's service, where that disability 
is proximately due to a service-connected disability that is 
not service connected on the basis of being attributable to 
the Veteran's use of tobacco products during service.  See 
VAOPGCPREC 6-2003 (October 28, 2003).

Review of the claims file reveals that the Veteran's daughter 
was issued a notification letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and the same letter was 
sent to the funeral home, but there is no record of a 
notification letter being issued to the appellant.  Upon 
remand, the appellant should be issued a VCAA notification 
letter.

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Therefore, upon remand, the appellant should be issued a VCAA 
that is Hupp compliant and provides the elements of a 
secondary service connection claim under 38 C.F.R. § 3.310.  
This letter should also provide the evidence and information 
needed to establishment entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.

The claims file also documents that during his lifetime the 
Veteran had received disability benefits from the Social 
Security Administration (SSA).  The record reveals that the 
SSA disability onset date was in March 1970.  VA has a duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187- 88 (2002); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  Although cognizant that these records may be 
unobtainable due to the age of these records, the Board still 
finds that there is a duty to attempt to obtain these 
records.  Accordingly, the AMC/RO should contact SSA and 
obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any 
medical records in its possession.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2). 

The Board also finds, that upon remand, the AMC/RO should 
obtain an opinion regarding whether the Veteran's death was 
attributable to service, addressing the contentions of 
record.  See 38 U.S.C.A. § 5103A(a); see also Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing a notification 
letter regarding the issues of service 
connection for the Veteran's cause of 
death and entitlement to DIC benefits 
under 38 C.F.R. § 1318.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform 
the appellant of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the appellant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefits sought; (b) 
inform the appellant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
appellant about the information and 
evidence the appellant is expected to 
provide.

This letter should comply with Hupp.  
The appellant should be informed that 
during the Veteran's lifetime service 
connection was in effect for dysthymia.  
The appellant should be provided (1) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
cause of the Veteran's death based on 
dysthymia; and (2) an explanation of the 
evidence and information required to 
substantiate a claim based on a 
condition not yet service connected.

The letter should also provide notice of 
the elements of a secondary service 
connection claim.  The letter should 
contain a copy of 38 C.F.R. § 3.310 and 
the amendment to that regulation, 
effective October 10, 2006.

2.  Contact SSA and obtain a copy of any 
decision(s) regarding the Veteran's 
claim for disability benefits during his 
lifetime, as well as any medical records 
in its possession.

3.  The claims file must be sent to a 
psychiatrist or psychologist to obtain an 
opinion regarding whether the Veteran's 
death was attributable to service-
connected disability.  The claims file 
and a copy of this remand should be sent 
to the clinician completing the opinion 
and the clinician should review the 
relevant evidence of file.  The clinician 
should provide an answer to the following 
questions:

a)  Is it at least as likely as 
not (i.e., 50 percent or 
greater degree of probability) 
that a tobacco abuse disability 
(e.g., nicotine dependence) was 
caused or aggravated by 
service-connected psychiatric 
disability?  

b)  Is it at least as likely as 
not (i.e., 50 percent or 
greater degree of probability) 
that an alcohol dependence was 
caused or aggravated by 
service-connected psychiatric 
disability?  

c)  If the answer to either a) 
or b) is yes, is it at least as 
likely as not (i.e., 50 percent 
or greater degree of 
probability) that such 
disability (nicotine dependence 
and/or alcoholism) caused or 
aggravated the Veteran's fatal 
lung cancer?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and explain why an answer would require 
resorting to speculation.

4.  Thereafter, the appellant's claims 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case.  

If the claim for service connection for 
the cause of death remains denied, the 
supplemental statement of the case needs 
to include 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
these matters by the actions herein requested.

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2009).



